Citation Nr: 1313182	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, excision of ganglion cyst, left wrist, currently rated 20 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left toe disability.

3.  Entitlement to service connection for residuals of left toe disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for any eye disability or impaired vision.

5.  Entitlement to service connection for any eye disability or impaired vision.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for sinusitis

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for any allergy disability.

9.  Entitlement to service connection for any allergy disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

12.  Entitlement to service connection for a skin disability.

13.  Entitlement to service connection for a dental condition.

14.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

15.  Entitlement to special monthly compensation (SMC) based on loss of use of the left hand.

16.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.

In May 2003, the RO, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for residuals, excision of ganglion, left wrist, and determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for adjustment disorder, sinusitis, acne, any eye condition or impaired vision, and hiatal hernia.  

In February 2004, the RO, in pertinent part, continued the denial of entitlement to a disability rating in excess of 10 percent for residuals, excision of ganglion, left wrist, and determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for adjustment disorder, sinusitis, acne, any eye condition or impaired vision, hiatal hernia, status post ingrown toenail, allergy, and any teeth condition.

In November 2004, the RO denied entitlement to service connection for PTSD, SMC for loss of use of the left hand, and entitlement to specially adapted housing.

In May and July 2005, the RO continued the determination that new and material evidence had not been received to reopen the claim of entitlement to service connection for any eye condition or impaired vision.  

In February 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript is of record.  

In June 2009, the Board remanded all of the issues in appellate status.  In June 2011, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for adjustment disorder, and the issue was recharacterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This recharacterized issue and the remaining issues in appellate status were remanded for further development.  

In November 2012, the RO assigned a 20 percent disability rating to residuals, excision of ganglion cyst, left wrist, effective November 14, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and the rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for sinusitis, allergy disability, hernia, eye disability, status post ingrown toenail, skin disability, dental condition, and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a January 1982 decision, the Board denied entitlement to service connection for acne; the decision is final.

2.  The evidence associated with the claims file subsequent to the January 1982 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for skin condition, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim of service connection for skin condition.

3.  In an unappealed decision issued in October 1989, the RO denied entitlement to service connection for hiatal hernia, and determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for defective vision, sinusitis, allergy condition, and left toe condition.  

4.  The evidence associated with the claims file subsequent to the October 1989 denial includes evidence that relates to an unestablished fact necessary to substantiate the clams of service connection for allergy condition, sinusitis, eye condition, and left toe condition, and is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims of service connection for allergy condition, sinusitis, eye condition, and left toe condition.

5.  The evidence associated with the claims file subsequent to the October 1989 rating decision that denied entitlement to service connection for hiatal hernia relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  The Veteran does not have a current diagnosis of PTSD. 

7.  An acquired psychiatric disability, to include depression, anxiety, adjustment disorder, and psychotic episode, was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.  

8.  For the period prior to November 14, 2011, ganglion cyst of the left wrist is manifested by limitation of motion, with complaints of pain, but with no evidence of ankylosis.  

9.  For the period from November 14, 2011, ganglion cyst of the left wrist is manifested by favorable ankylosis in 20 to 30 degrees dorsiflexion, with no evidence of unfavorable ankylosis.

10.  Residuals, ganglion cyst, left wrist, do not result in anatomical loss or loss of use of the left hand.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for sinusitis, allergy condition, eye condition, left toe condition, and skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

4.  For the period prior to November 14, 2011, the criteria for the assignment of a disability rating in excess of 10 percent for residuals, excision of ganglion cyst, left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5215 (2012).

5.  For the period from November 14, 2011, the criteria for the assignment of a disability rating in excess of 20 percent for residuals, excision of ganglion cyst, left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5215.

6.  The regulatory criteria for special monthly compensation (SMC) based on loss of use of left hand have not been met. 38 U.S.C.A. §§ 1114(k) (West 2002 & Supp. 2012), 5107(b); 38 C.F.R. § 3.350(a)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The Board has determined that new and material evidence has been submitted to reopen the claims of entitlement to service connection for sinusitis, allergy condition, eye condition, left toe condition, and skin condition.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claims.  The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The merits of these issues are addressed in the Remand below.  

With regard to the remaining new and material hernia issue; psychiatric and PTSD service connection issue; and, increased rating issues, to include entitlement to SMC, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In regard to the claim to reopen the underlying issue of entitlement to service connection for hiatal hernia, the Board notes that VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. 

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In January 2003, a VCAA letter was issued to the Veteran with regard to his increased rating claim.  In April 2004, a VCAA letter was issued to the Veteran with regard to his claim for SMC.  In May 2004, a VCAA letter was issued to the Veteran with regard to his claim of service connection for PTSD and SMC.  In April 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection for PTSD and SMC.  In June 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection for PTSD.  In January 2008, a VCAA letter was issued to the Veteran with regard to his increased rating claim.  In September 2008, correspondence was issued to the Veteran in compliance with Dingess and Vazquez.  In August 2009, a VCAA letter was issued to the Veteran with regard to his increased rating claim and claim for SMC.  In January 2010, a VCAA letter was issued to the Veteran with regard to his increased rating claim and entitlement to SMC.  In July 2011, a VCAA letter was issued to the Veteran with regard to his claim to reopen entitlement to service connection for hiatal hernia; service connection for acquired psychiatric disability, to include PTSD; his claim for an increased rating; and, his claim for SMC.  Collectively, the letters provided information as to what evidence was required to substantiate the claim(s) and of the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  


In the present case, complete notice was not issued prior to the adverse determinations on appeal.  However, as detailed hereinabove, these matters were remanded to ensure fully compliant notice, and the collective notices constitute fully compliant notice with regard to the new and material, service connection, and increased rating claims.  Moreover, the claims were readjudicated in the November 2012 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The duty to assist has also been satisfied, and there has been substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran's service treatment records have been associated with the claims folder.  VA treatment records have been obtained and reviewed, to include VA treatment records associated with the Virtual VA claims folder.  A private treatment record has been received from Eugene E. Stec, M.D.  The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge in February 2009.  

The Board has not requested a VA examination and opinion with regard to the hiatal hernia claim, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

The Veteran was afforded a VA examination in November 2011 pertaining to his psychiatric and PTSD claims, and in October 2012 an examiner provided an etiology opinion based on claims folder review.  The Veteran has been afforded several VA examinations with regard to his increased rating claims.  The examination reports will be discussed below.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal. 



New & Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Sinusitis & allergy

The Veteran filed an original claim for sinusitis in October 1969.  In a January 1970 rating decision, the claim was denied on the basis that sinusitis was not shown by the evidence of record.  The Veteran did not file a notice of disagreement and the decision is final.  38 U.S.C.A. § 7105.

In March 1977, the Veteran filed an original claim for allergies.  In a May 1977 rating decision, the claim was denied on the basis that allergies were not shown by the evidence of record.  The Veteran did not file a notice of disagreement and new and material evidence was not received within one year; the decision is final.  Id; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In November 1977 and March 1978, the Veteran filed a claim to reopen entitlement to service connection for allergy.  In an April 1978 rating decision, the claim was denied on the basis of no diagnosis.  An August 1978 rating decision confirmed the denial of service connection, finding that a diagnosis of allergic rhinitis was secondary to smoking.  The Veteran did not file a notice of disagreement and new and material evidence was not received within one year; the decisions are final.  Id.

In a December 1978 rating decision, the RO acknowledged a March 1976 diagnosis of allergic rhinitis but determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for sinus condition.  The Veteran did not file a notice of disagreement and new and material evidence was not received within one year; the decision is final.  Id.

In a July 1979 rating decision, the RO determined that based on treatment records no change was warranted in the prior rating decision which denied entitlement to service connection for allergy and sinus conditions.  The Veteran did not file a notice of disagreement and the decision is final.  Id.

In December 1979, the Veteran filed a claim to reopen entitlement to service connection for allergy condition, and in a December 1979 rating decision the RO denied entitlement to service connection for allergy condition.  The Veteran did not file a notice of disagreement and new and material evidence was not received within one year; the decision is final.  Id.

In a June 1980 rating decision, the RO confirmed and continued the prior denials for sinus and allergy conditions.  The Veteran perfected an appeal to the Board.  In a January 1982 decision, the Board denied entitlement to service connection for allergic rhinitis/sinus condition, finding that there was no relationship to service shown.  The Board decision is final.  38 U.S.C.A. § 7104(a) (formerly § 4004(a)); 38 C.F.R. § 20. 1100 (formerly 38 C.F.R. § 19.104).

In April 1989, the Veteran filed a claim of service connection for sinusitis and allergy condition.  In an October 1989 rating decision, the RO determined that new and material evidence had not been received to reopen the claims as the evidence was duplicative and not material.  The Veteran did not file a notice of disagreement and the decision is final.  38 U.S.C.A. § 7105.

In September 2002, the Veteran filed a claim to reopen entitlement to service connection for sinusitis.  In a May 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for sinusitis.  This rating decision is the subject of the current appeal.  

In May 2003, the Veteran filed a claim to reopen entitlement to service connection for allergy condition.  In a February 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for allergy condition.  This rating decision is the subject of the current appeal.  

An August 2000 VA outpatient treatment record reflects an impression of maxillary tenderness, probably sinusitis.  An October 2002 VA outpatient treatment record reflects acute or chronic sinusitis.  A January 2003 VA outpatient treatment record reflects that the Veteran may have sinus problems due to dental problems.  A January 2003 CT of the paranasal sinuses and the impression was bilateral nasal obstruction secondary to turbinate swelling; minimal mucosal thickening changes involving the ethmodi sinuses, left frontal sinus component, left maxillary sinus and the right sphenoid sinus component, with mild attenuation of the osteomeatal units at the infandibular level bilaterally from soft tissue and bony changes are seen.  

In a February 2003 statement the Veteran reported breathing problems due to herbicide exposure in Vietnam.  A February 2003 statement reflects the Veteran's report that he had sinus/breathing problems in service in March 1967 and was given allergy medication.  A March 2003 VA outpatient treatment record reflects rhinitis possibly allergic but at least vasomotor.  A February 2005 VA outpatient treatment record reflects an assessment of recurrent sinusitis.  An August 2005 VA outpatient treatment record reflects a chief complaint of allergic rhinitis, and the examiner noted that he was seen by the same outpatient physician from 1981 to 1988.  

A December 2006 VA outpatient treatment record reflects a diagnosis of allergic rhinosinusitis.  A June 2007 VA outpatient treatment record reflects allergic rhinitis and episodic sinusitis.  An April 2009 private treatment record reflects a prior medical history of allergic rhinitis and a diagnosis of chronic sinus since service in Thailand.  A September 2009 VA outpatient treatment record reflects a diagnosis of allergic rhinitis.

The Board finds that the diagnoses of, and continued treatment for, chronic allergic rhinitis and sinusitis; the Veteran's statements that he suffered from breathing problems during service; and, the private physician's notation of chronic sinus problems since service in Thailand, constitutes "new" evidence and that this evidence taken together relates to an unestablished fact necessary to substantiate the claims - chronic diagnoses and a relationship to service.  Again, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Accordingly, new and material evidence has been received and the claims of entitlement to service connection for sinusitis and allergic rhinitis are reopened.

Eye/impaired vision

The Veteran's entrance examination reflects defective color vision.  Service treatment records reflect treatment for conjunctivitis in March 1967, and treatment for eye strain in July 1967.  A June 1968 "Physical Profile Serial Report" reflects defective vision.  On separation his vision was normal.  

In April 1980, the Veteran filed a claim of service connection for eye condition.

In a June 1980 rating decision, the RO denied entitlement to service connection for eye disability.  The RO concluded that any eye/visual defects were not incurred in service.  The Veteran perfected an appeal to the Board.

In the January 1982 decision, the Board acknowledged his in-service treatment for conjunctivitis and eye strain, but noted that his visual acuity was normal on separation.  The Board cited to a March 1980 VA examination which did not identify any eye impairment.  The Board found no chronic eye pathology, and found that his in-service eye symptomatology was acute and transitory in nature and cleared without residual effects.  The Board's decision is final.  38 U.S.C.A. § 7004(a); 38 C.F.R. § 20.1100.

In April 1989, the Veteran filed a claim of service connection for defective vision.  In the October 1989 rating decision, the RO determined that new and material evidence had not been received to reopen the claim, finding that the evidence submitted was duplicative of evidence already on file.  The Veteran did not file a notice of disagreement, and the decision is final.  38 U.S.C.A. § 7105.  

In September 2002, the Veteran filed a claim of service connection for left eye condition.  In the May 2003 and February 2004 rating decisions, the RO determined that new and material evidence had not been received to reopen the claim of service connection for eye/impaired vision.  These rating decisions are the subject of the current appeal.

Treatment records associated with the claims folder in support of the claim to reopen reflect diagnoses of pingueculas, dry eye syndrome, ocular hypertension, glaucoma, refractive error, and incipient cataracts.  

In a May 2005 statement, the Veteran asserted that he injured his left eye during service when a light fixture fell in his eye.  

As detailed, the January 1982 Board had determined that there was no chronic eye pathology, and the conditions in service were acute and transitory, and in October 1989 the RO determined that no new and material evidence had been received.  The "new" medical evidence, however, reflects multiple diagnoses and treatment related to the eye.  Likewise, the Veteran has asserted that he sustained an eye injury during service, and provided details that were not previously of record.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The "new" medical evidence and lay statement taken together with his in-service treatment related to the eye relates to an unestablished fact necessary to substantive the claim - a claimed injury and diagnoses which appear to be chronic.  Again, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for eye condition is reopened.

Hiatal hernia

In April 1989, the Veteran filed an informal claim of service connection for hiatal hernia.  

An April 1965 examination conducted for enlistment purposes reflects no defects or diagnoses other than defective color vision.  Four days after entry into active service in June 1965, a service treatment record reflects that the Veteran reported that three years prior he had a hernia on the right side.  He stated that the hernia has never been reduced to his knowledge.  On examination there was a cystic mass noted on the right testicle but no hernia was felt.  Further evaluation reflected a negative GU examination and an impression of spermatocele or small hydrocele of the cord with no hernia present.  

VA treatment records associated with the claims folder in August 1989 reflect that the Veteran was treated for a hiatus hernia in March 1983.

In an October 1989 rating decision, the RO determined that service treatment records did not contain any complaints or findings of hiatal hernia and service connection was denied.  The Veteran did not file a notice of disagreement and the October 1989 decision is final.  38 U.S.C.A. § 7105.

In September 2002, the Veteran filed a claim to reopen entitlement to service connection for hernia.  In a February 2003 statement the Veteran asserted that he was treated for a "hernia" during service.  

The only medical evidence associated with the record subsequent to the October 1989 rating decision which references a hiatal hernia is a December 1994 VA examination which reflects the Veteran's complaint of a hiatal hernia but an objective examination was normal and a hiatal hernia was not diagnosed.

The Veteran did not make any specific assertions in support of his original claim of service connection; but in filing his claim of service connection he was essentially asserting that he had a hiatal hernia that was due to service.  

In support of his claim to reopen, the Veteran asserts that he was treated for a hiatal hernia during service.  Although, the Veteran, however, has not submitted any lay or medical evidence in support of this assertion, it is presumed credible.  Justus.

The Veteran's report relates to a basis for the prior denial and by itself raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for eye condition is reopened.

Left toe

A May 1967 service treatment record reflects an assessment of ingrown toenail.  In March and April 1968 he was treated for an ingrown toenail.  The lateral edge of the nail was excised.  

A January 1977 post-service treatment record reflects that he underwent partial excision of nail matrix left great toe in January 1977, and in January 1978 he underwent partial excision of the nail bed.  

In July 1978, the Veteran underwent a VA examination.  It was noted that the Veteran had problems with his left great toe.  He had an ingrown toenail, which caused him problems in 1968.  He had recent treatment with cutting of the corners of the nail by his local physician.  Examination of the left great toe showed no evidence of paronychia.  The toe was not thickened.  There was very minimal inward turning of the nail along both sides.  He has in the past been instructed of using cotton beneath the edges of the nail to allow it to grow out over the skin, but had not been doing this recently.  The impression was status following treatment of ingrown left toenail with minimal functional difficulties present.  He may require further occasional minimal treatment in the future.  

In an October 1978 rating decision, the RO denied entitlement to service connection for ingrown toenail.  The RO determined that the condition in service pertaining to the ingrown toenail was acute, transitory, treated and cured, and concluded that his present condition is not considered to be related to the condition treated in service.  The Veteran did not file a notice of disagreement, thus the rating decision is final.  38 U.S.C.A. § 7105.

Thereafter, the Veteran filed a claim to reopen.  In a June 1980 rating decision, the RO confirmed and continued the denial of entitlement to service connection for toe condition.  The Veteran perfected an appeal to the Board.

In January 1982, the Board denied entitlement to service connection for postoperative residuals of an ingrown toenail of the left great toe.  The Board determined that the Veteran's in-service toe condition was acute and transitory and cleared without residual effects.  The Board decision is final.  38 U.S.C.A. § 7004(a); 38 C.F.R. § 20.1100.

In April 1989, the Veteran filed a claim to reopen.  In an October 1989 rating decision, the RO determined that new and material evidence has not been received to reopen the claim of service connection for toe disability.  The Veteran did not file a notice of disagreement, thus the rating decision is final.  38 U.S.C.A. § 7105.  

In February and May 2003, the Veteran filed claims to reopen.  He asserted that he injured his toe in service and that he has had at least ten operations on his toenail.  In a February 2004 rating decision the RO determined that new and material evidence had not been received to reopen the claim.  Such rating decision is the subject of the current appeal.  

VA treatment records dated from 2010 to 2012 reflect complaints of painful, elongated fungal nails present for years and an impression of onychomychosis.  
As detailed, the medical evidence of record reflects a diagnosis of onychomychosis and continued treatment for this condition.  This diagnosis had not been rendered at the time of the prior denial.  The Board finds that this "new" diagnosis taken together with his in-service treatment for left toe condition relates to an unestablished fact necessary to substantiate the claim - a diagnosis which appears to be chronic.  Again, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for left great toe condition is reopened.

Skin

Service treatment records reflect treatment for acne in May 1966, September 1966, March 1967, and March 1968.

In November 1977, the Veteran filed a claim of service connection for rash on his face and chest.  

In an April 1978 rating decision, the RO denied entitlement to service connection for skin condition.  The RO noted that a January 1976 VA examination (pertaining to his ganglion cyst) was negative with regard to any skin conditions affecting the face.  The RO determined that his skin condition in service was acute and transitory, treated and cured.  The Veteran did not file a notice of disagreement, and the decision is final.  38 U.S.C.A. § 7105.  

In a June 1980 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for acne.  The RO cited to a March 1980 VA examination which only reflected a history of acne and that his skin was clear.  The Veteran perfected an appeal to the Board.

In the January 1982 decision, the Board acknowledged his in-service treatment for acne but noted his separation examination was normal.  The Board cited to the March 1980 VA examination report which indicated that his skin was clear.  The Board found no clinical showing of acne, and found that his acne during service was acute and transitory and cleared without residual effects.  The Board decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1982).

In September 2002, the Veteran filed a claim to reopen entitlement to service connection for a skin condition.  In the May 2003 and February 2004 rating decisions, the RO determined that new and material had not received to reopen the claim of service connection for acne.  

VA medical records associated with the claims folder in support of his claim to reopen reflect diagnoses of eczema, dermatitis, solar damage, seborrhea of the face and scalp, xerosis, and basal cell carcinoma of the right shoulder, removed.  As detailed, the January 1982 Board had determined that there was no clinical showing of acne and that his in-service condition had cleared without residual effects.  The "new" medical evidence, however, reflects multiple diagnoses and treatment related to the skin.  These new diagnoses taken together with his in-service treatment for skin disability relates to an unestablished fact necessary to substantiate the claim - a diagnosis which appears to be chronic.  Again, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for skin condition is reopened.

Service connection

The Veteran contends that he developed various acquired psychiatric disabilities, to include PTSD, as a result of active service.  VA medical records show that the Veteran has been variously diagnosed as having anxiety, depression, neuropsychiatric condition, adjustment disorder with mixed emotional features, and psychotic episode.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim based on a chronic disease is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999); cf. Walker v. Shinseki, 703 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

If a psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2012).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

PTSD

In May 2004, the Veteran filed a claim of service connection for PTSD.  On a PTSD questionnaire, the Veteran reported that while serving in Takhli, Thailand in 1967, he was involved in typing out orders for bombing missions.  He indicated that he would brief the pilots on the details and they would bomb the targeted locations a couple of days later. 

At his February 2009 video conference hearing, the Veteran testified that while he was in the Air Force service as a clerk in Thailand in 1967 and 1968 he was involved with the EB-66 and EB-66C Intelligence Section in which he would type out bombing missions.  He indicated that he was awarded the Air Force Commendation Medal for his actions while in Thailand. 

The Veteran's service personnel records reflect that he was awarded the Air Force Commendation Medal for his meritorious service as Chief Clerk for the EB-66 Electronic Intelligence Section of the 41st Tactical Electronic Warfare Squadron, Takhli Royal Thai Air Force Base, Thailand from March 6, 1967 to February 6, 1968.

While VA outpatient treatment records do reflect psychiatric diagnoses, there has been no diagnosis of PTSD rendered.  In April 2009, the Veteran sought treatment with an otolaryngologist and reported a prior medical history of PTSD; but no mental status examination or mental diagnosis was rendered by that examiner.  Moreover, this assertion from the Veteran is not supported by the medical history as no PTSD diagnosis is reflected in the medical evidence of record.

In November 2011, the Veteran underwent a VA examination.  The examiner noted review of the claims folder.  The Veteran reported that he had been stationed at Takhli Air Force Base in Thailand where his primary job was to type briefings for pilots engaged in bombing and runs in Southeast Asia.  He reported that he was brought up on charges for punching a senior NCO and was restricted to base but he was not lowered in rank or fined.  He spent his finals months of service at Griffis Air Force Base in New York.  

The Veteran further reported that while stationed in Thailand he had to guard an ammunition dump.  He fell asleep and was awakened by a Thai soldier at bayonette-pointe and had to talk his way out of being killed by the soldier.  The Veteran also reported having to take care of the personal belongings of the commander who had completed his 100th mission but his plane exploded and he died.  The Veteran reported that he had to take care of the uniform which still had fragments of burning skin from the corpse of the dead pilot.  The Veteran could still smell the burnt skin.

The examiner found that these stressors did not meet Criterion A to support a diagnosis of PTSD.  With regard to Criterion A, the examiner found that he was not exposed to a traumatic event.  With regard to Criterion B, the examiner found that the Veteran experiences recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

With regard to Criterion C, the examiner found that the Veteran made efforts to avoid thoughts, feelings or conversations associated with the trauma; made efforts to avoid activities, places or people that aroused recollections of the trauma; had an inability to recall an important aspect of the trauma; had markedly diminished interest or participation in significant activities; had a feeling of detachment or estrangement from others; had restricted range of affect; and, had a sense of a foreshortened future.  With regard to Criterion D, the Veteran had difficulty falling asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  

The examiner found that the Veteran did not meet the full criteria for PTSD, noting that PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran did type briefings for pilots who were scheduled to perform bombing runs in Southeast Asia but the Veteran reported no specific stress response associated with this activity which would not be sufficient in itself to warrant a PTSD diagnosis.  The stressors that the Veteran reported were not sufficient to warrant a PTSD diagnosis.  The examiner noted that the Veteran was firmly convinced that he had PTSD as evidenced by his performance on the PCLM but the acute degree of symptom endorsement is not corroborated by actual service/actual stressors/medical records.  Results of the MMPI-2 test-taking study validated this conclusion.  

The examiner diagnosed depressive disorder; alcohol dependence; and, personality disorder.

As the Veteran does not have a diagnosis of PTSD, the Board finds that service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).

PTSD was not diagnosed by the VA examiner, or any medical or mental health treatment provider in the course of treatment.  As detailed, the VA examiner found that the Veteran did not meet the criteria for PTSD.  The VA examiner diagnosed depressive disorder, alcohol dependence, and personality disorder.  Likewise, treatment providers have diagnosed anxiety, depression, neuropsychiatric condition, adjustment disorder with mixed emotional features, and psychotic episode.

The Board has also considered the Veteran's assertions and belief that he has PTSD due to stressors incurred in service.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Here; however, the criteria set forth in Jandreau have not been met.  Indeed, while the Veteran is competent to identify symptoms such as depression and anxiety, VA regulations required that the diagnosis be made in accordance with 38 C.F.R. § 4.125, which in turn requires that diagnosis will be made by an examiner in accordance with the specific criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125 (2012).  

As a lay person the Veteran lacks the expertise needed to render a diagnosis in accordance with the technical requirements of the DSM IV and 38 C.F.R. § 4.125.  The medical evidence of record does not reflect a diagnosis of PTSD.  

Again, the November 2011 VA examiner provided the Veteran with a psychological evaluation which failed to confirm a diagnosis of PTSD, and thus the preponderance of the evidence is against a conclusion that the Veteran has a current diagnosis of PTSD.  Service connection for PTSD may not be established without a current diagnosis of the disability.  38 C.F.R. § 3.304(f); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Acquired psychiatric disorder

As detailed, VA outpatient treatment records reflect diagnoses of anxiety, depression, neuropsychiatric condition, adjustment disorder with mixed emotional features, and psychotic episode.  As discussed, the November 2011 VA examination report reflects diagnoses of depressive disorder, alcohol dependence, and personality disorder.  

Personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection cannot be granted for a personality disorder.  

With regard to the remaining diagnoses, service treatment records are negative for complaints, treatment, or diagnoses of a psychiatric disorder.  An October 1968 examination performed for separation purposes reflects that his "psychiatric" state was evaluated as normal.  

A January 1976 VA examination reflected that with regard to his "nervous system" there was no gross motor or sensory deficit.  

A July 1976 VA outpatient treatment record reflects that the Veteran appeared somewhat depressed and anxiety reaction was diagnosed.

The Veteran filed an initial claim of service connection for a "minor nervous" condition in December 1978.  

In early May 1979, the Veteran was a VA inpatient for a week and a past history of anxiety was noted.  

Thereafter, a May 1979 VA 'Certificate of Attending Physician' reflects that the Veteran was seen for an initial visit in January 1977 and at that time there was no reference made in his case history relative to nervousness or neurological conditions.   

In March 1980, the Veteran underwent a VA psychiatric evaluation.  It was noted that he was well developed and well nourished.  He did not seem to be under any distress.  Attention, orientation, memory and intelligence were normal.  Replies were coherent and relevant.  His mood was neutral.  His affect was appropriate.  There was no evidence of anxiety, or depression.  General reasoning and judgment were not grossly impaired.  No homicidal or suicidal trends were noted.  The examiner found no mental illness.  

A March 1981 VA mental health clinic record reflects assessments of alcoholism and nervousness. 

A September 1994 VA outpatient treatment record reflects a diagnosed "nervous condition."  The records refer to a psychiatric hospitalization in September 1994 for a psychotic episode.  An October 1994 VA outpatient treatment record reflects diagnoses of alcohol dependence, psychotic disorder in remission, and personality disorder.  He began alcohol rehabilitation treatment in December 1994; however, he failed to complete treatment.  

Record from the mid-1990's to the present reflect continued treatment for alcohol dependence and psychiatric disabilities.  

A December 2009 VA psychiatry general note reflects that the Veteran sought follow-up treatment for depression, to manage medication, and a half hour of psychotherapy.  The Veteran reported that since involvement in the military service with the bombing, he has never been the same.  The examiner's assessments were depressive disorder and alcohol dependence.

As detailed, the November 2011 VA examiner diagnosed depressive disorder, alcohol dependence, and personality disorder.  The examiner opined that his depressive disorder, alcohol dependence, and personality disorder are less likely than not related to his military service.  The examiner commented further that it is less likely than not that the Veteran's psychiatric disorders shown at any time since his current claim in 2002 are etiologically related to service.  Such opinion, however, is entitled to limited probative weight as the examiner relied only on diagnoses from 2002 forward, whereas psychiatric diagnoses were rendered prior to this period.  

Thus, VA requested another etiological opinion from an independent examiner.  In October 2012, an examiner reviewed the claims folders noting his active service in Thailand and his service treatment records which were negative for mental health conditions or alcohol use.  The examiner determined that his major risk factor is alcohol dependency and secondary risk factors include finance and lack of family/social support.  The examiner opined that it is less likely than not that his current mental condition was incurred or was caused by his time in service.  

The examiner noted an original entry reporting alcoholism in 1977.  The examiner stated that the medical records clearly attributed his current mental health conditions to alcohol dependency.  Secondary risk factors included gambling, financial problems, bouts of depression, and lack of primary support.  

The examiner opined that the etiology of his current mental conditions (to include depressive disorder and personality disorder) was at least as likely as not his chronic alcoholism and abuse.  The examiner noted that one of the Veteran's treating physicians and other staff had concluded that his alcoholism and abuse was the major risk factor attributing his mental health conditions.  The examiner stated that these mental conditions were not service-connected because of supportive evidence of his honorable, distinguished, and meritorious service as Chief for the EB-66 Electronic Intelligence Section of the 41st Tactical Electronic Warfare Squadron, Takhli Royal Air Force Base, Thailand from March 1967 to February 1968.  Furthermore, his active duty records lack supportive medical evidence to support his current mental health conditions.

The Board accepts this opinion as being the most probative medical evidence on the respective subject; as such opinion was based on a review of all historical records and contains an appropriate rationale.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  

In light of the negative service treatment records, the lack of a diagnosis of a psychiatric condition until many years after separation from service, and the negative etiology opinion, the Board finds that the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disability, to include anxiety, depressive disorder, adjustment disorder with mixed emotional features, and psychotic episode.  

The Veteran is competent to attest to his symptomatology in service and following service, but the question of causation here involves a less immediately-observable relationship that is beyond the scope of the Veteran's competence to expound on.  

Despite an initial lay complaint of a nervous condition 10 years after separation from service in December 1978, the medical evidence of record reflects that his mental state was clinically evaluated as normal.  It was many years after service that psychiatric disabilities were diagnosed.  Moreover, no medical experts have related his psychiatric disabilities to service.  Indeed, the record here reveals other factors that have been attributed as the cause of his psychiatric disabilities.  The Veteran lacks the necessary expertise to say that current disability is the result of the specific in-service stressors he has reported.

There is no obviously identifiable cause-and-effect between psychiatric symptoms and active service.  To the extent the Veteran is reporting continuity of symptomatology, such reports are not credible, given the normal findings at service separation and the fact that he did not such continuity when initially seen many years after service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the October 2012 medical examiner which reflect that his psychiatric disabilities are not due to service. 

In sum, there is no basis for a grant of service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The evidence of record reflects that the Veteran has undergone surgery for ganglion cyst, left wrist, during service in 1968, and post-service in 1973 and 1974.  Service connection was established for a ganglion cyst of the left wrist (minor extremity), rated 10 percent disabling effective November 4, 1975.  The Veteran's disability is rated 10 percent disabling in contemplation of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214.  Since service connection has been established, the Veteran has filed multiple increased rating claims, which have been denied.  In September 2002, the Veteran filed an increased rating claim which is the subject of the current appeal.  As detailed, in November 2012 the RO granted a 20 percent disability rating, effective November 14, 2011.  Such rating was assigned in contemplation of 38 C.F.R. § 4.71a, Diagnostic Code5224, 4.118, Diagnostic Code 7819.  

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5215, limitation of the wrist, a 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Under Diagnostic Code 5214, ankylosis of the wrist (minor extremity), a 20 percent evaluation is warranted for favorable in 20 to 30 degrees dorsiflexion; a 30 percent evaluation is warranted for any other position, except favorable; and, a 40 percent evaluation is warranted for unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  The Note accompanying this diagnostic code reflects that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  

A 10 percent rating is assignable for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated based on any limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  The Veteran's increased rating claim was received prior to this and do not apply to this claim.  

A November 2002 VA orthopaedic consultation reflects complaints of sharp pain that is circumferential around the wrist joint.  He has reduced flexion secondary to pain.  He denied any swelling or pain that radiates.  He reported tingling of the fourth and fifth digits.  He also reported that the left hand is completely cold most of the time but on examination it was warm.  He denied any weakness or any other sensory changes of the left hand.  The examiner diagnosed left wrist pain; rule out radiculopathy secondary to carpal tunnel versus alcoholic neuropathy.  

In January 2003, the Veteran complained of left wrist pain.  Examination of the wrist revealed no deformity of the left wrist.  There was some pain in pressing the dorsum of the wrist but no atrophy of the left hand muscle.  The left hand was warm, with no edema, no ulcer, and no gangrene.  Arterioal pulses were somewhat weaker in the left upper extremity than the right.  Vascular Doppler of arterial upper extremity pressure was less on left than right.  There was no abnormal sweating in hands.  The color of both hands was normal.  The examiner diagnosed atherosclerosis of subclavian artery on left.  The examiner stated that the pain in his wrist is not due to vascular problem.  

A February 2003 VA examination report acknowledges the November 2002 evaluation in which the Veteran complained of left wrist pain and tingling sensation in the tips of the left ring and little fingers, but noted that it was concluded that wrist pain was not due to vascular problem.  The Veteran complained of chronic, recurrent sharp pains in the dorsal aspect of the left wrist, especially on flexion of the joint.  He complained of weakness and stiffness in the left wrist.  He denied swelling, heat or redness.  He was treated with Darvocet as needed and wore a left wrist support.  He had restriction in lifting capability due to sharp pains in the left wrist.  

On physical examination, he exhibited painful motion on flexion of the left wrist.  There was point tenderness in the anterior or dorsal joint bone.  There was no edema, effusion, redness, or heat in the left wrist joint.  There was no clinical evidence of instability, abnormal movement, or guarding of movement in the left wrist.  There was weakness in the left wrist with decreased grip strength of 3+/5 on the left compared to 5/5 on the right.  Dorsiflexion of the wrist was to 40 degrees; palmar flexion was to 35 degrees; radial deviation was to 15 degrees; and, ulnar deviation was to 25 degrees.  

It was estimated that left wrist joint function was additionally limited by 20-30 degrees dorsiflexion, 30-40 degrees palmar flexion, and 10-20 degrees ulnar deviation due to pain.  Pain was the major functional impact on left wrist motion.  There was no clinical evidence that left wrist joint function was significantly additionally limited by fatigue, weakness, or lack of endurance.  The tip of the thumb could touch the tips of all the fingers.  The diagnosis was residuals of excision of ganglion cyst, left wrist.  

At a January 2004 VA joints examination, the Veteran complained of chronic dull pains in the dorsal aspect of the left wrist.  Also, he had recurrent sharp pains in the dorsal left wrist area on flexion of the joint.  He had no weakness localized in the joint.  He complained of chronic stiffness but denied swelling, heat, or redness in the joint.  He continued to be treated with Darvocet; Tylenol; hot paraffin wax baths; and, left wrist splint immobilizer.  He had no history of joint dislocation or subluxation.  He had limited lifting capacity due to sharp pains in the left wrist.  

On physical examination, he exhibited painful motion with sharp pains on dorsiflexion and palmar flexion of the left wrist.  On deep palpation, there was point tenderness in the dorsal aspect of the left wrist in the area of the surgery which involved deep tissues in the carpal bone area.  There was no edema, effusion, redness, or heat in the left wrist joint.  He had weakness in the left wrist and hand due to the sharp joint pains.  Grasp strength in the left hand was 3/5 compared to 5/5 in the right hand.  

There was no clinical evidence of instability, abnormal movement, or guarding of movement in the left wrist.  Dorsiflexion of the wrist was to 25 degrees; palmar flexion was to 25 degrees; radial deviation was to 10 degrees; and, ulnar deviation was to 20 degrees.  Pain was the major functional impact on left wrist motion.  Since the pains are chronic, it was not feasible to estimate the degrees of motion lost due to pain compared to his usual painless left wrist range of motion.  The diagnosis was residuals of multiple surgical excisions of ganglion cysts in left wrist, and chronic myofascial strain, left wrist.  

At a July 2006 VA examination, the Veteran complained that his wrist "hurts" when he moves his wrist or lifts heavy objects.  In July 2006, the Veteran underwent surgery of removal of left ganglion cyst.  The main symptom associated with his wrist was pain.  Range of motion was 0 to 30 dorsiflexion, 0 to 30 palmar flexion, 0 to 20 radial deviation, and 0 to 20 ulnar deviation.  Active and passive ranges of motion were the same. 

 There was additional limitation of motion on repetitive motion.  There was pain throughout range of motion.  Range of motion was unusually limited because he had undergone surgery two weeks prior.  There was no loss of bone or part of a bone, no inflammatory arthritis, and no ankylosis.  The diagnosis was ganglion cysts of the wrist.  The examiner opined that such disability has a mild effect on his daily activities.

On VA examination in January 2008, the Veteran complained of pain, weakness, and locking episodes.  Dorsiflexion of the wrist was to 70 degrees, with no additional limitation on repetitive use; palmar flexion was to 80 degrees, with no additional limitation on repetitive use; radial deviation was to 20 degrees, with no additional limitation on repetitive use; and, ulnar deviation was to 45 degrees, with no additional limitation on repetitive use.  The examiner diagnosed left wrist strain, with redevelopment of cystic tissue.  There are moderate effects on chores and shopping, and mild effects on recreation.  

VA outpatient treatment records reflect that he has been issued a left hand brace.

On VA examination in November 2011, the Veteran reported pain all the time and weak grip.  He reported numbness and tingling in the left wrist.  He denied flare-ups that impact the function of the wrist.  Left wrist palmar flexion was to 20 degrees (80 is normal) with painful motion beginning at 20 degrees.  Left wrist dorsiflexion (extension) was to 20 degrees (70 is normal) with painful motion beginning at 20 degrees.  He was able to perform repetitive-use testing with 2 repetitions.  There was no additional limitation of motion on repetitive testing.  

The examiner found that the Veteran has functional loss and/or functional impairment of the left wrist, specifically less movement than normal; weakened movement; and, pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue of the left wrist.  With regard to muscle strength testing, with both wrist flexion and extension he had palpable or visible muscle contraction but no joint movement.  He had favorable ankylosis of the wrist joint in 20 to 30 degrees dorisflexion.  The examiner diagnosed ganglion cyst of the left wrist status post excision and left wrist pain.  

Period prior to November 14, 2011

Initially, the Board notes that for this period, the Veteran is in receipt of the highest rating assignable for limitation of motion of the wrist for a minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215.  

Prior to November 14, 2011, ankylosis of the wrist is not shown in VA treatment records or on VA examination, thus Diagnostic Code 5214 is not applicable.

The Board has specifically considered the guidance of DeLuca; however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation for limitation of motion of the left wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the Board to consider functional loss due to pain because appellant was in receipt of maximum evaluation for limitation of function of the wrist).  In any event, the 10 percent rating adequately compensates him for his pain and any functional loss associated with this left wrist disability.

The Board has considered whether he should be separately compensated for residuals of scar, left ganglion cyst removal; however, the evidence of record reflects that he has a well-healed, linear, pale, non-tender surgical scar on the dorsal aspect of the left wrist.  Thus, such objective findings do not warrant a compensable rating for residuals of scar, and the Veteran has not voiced any subjective complaints related to the scar.  See 38 C.F.R. § 4.118, Diagnostic 

Period from November 14, 2011

A 20 percent rating has been assigned in contemplation of Diagnostic Code 5214, ankylosis of the wrist.  As detailed, the November 2011 VA examiner found favorable ankylosis of the wrist joint in 20 to 30 degrees dorsiflexion, thus a 20 percent rating is warranted for a minor extremity.  Unfavorable ankylosis is not shown in any other position.  Thus, a higher rating is not warranted per Diagnostic Code 5214.  

Only a 10 percent rating is warranted for limitation of motion of the wrist, thus such diagnostic criteria would not provide the basis for a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215.  

The Board has specifically considered the guidance of DeLuca; however, the analysis in DeLuca does not assist the Veteran, as the maximum disability evaluation for limitation of motion of the left wrist.  See Johnston, 10 Vet. App. at 85.  The 20 percent rating in effect adequately compensates him for his ankylosis and pain and functional loss.  

Extraschedular consideration

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant the assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board acknowledges that the Veteran has been unemployed since 1992.  The Veteran has indicated that he is unemployable due to his left wrist disability, thus the Board finds that his statements have implicitly raised a claim of a total disability rating due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  While the Veteran has generally asserted that his residuals of ganglion cyst, left wrist, precludes employment, the objective evidence does not support such assertion.  The November 2011 VA examiner acknowledged that he wore a left wrist splint but stated that his left wrist disability did not impact his ability to work.  Thus, while recognizing that his left wrist disability results in functional limitations, such as lifting, the evidence of record does not support a finding that this service-connected disability precludes employment.  Thus, further consideration of entitlement to a TDIU due to his service-connected left wrist disability is not warranted.

SMC

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one hand.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a). 

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand.  38 C.F.R. § 3.350(a)(2)(i).  

Complete ankylosis of two major joints of an extremity will constitute loss of use of the hand.  38 C.F.R. § 3.350(a)(2)(i)(a).  

The evidence of record does not show that the residuals of the Veteran's left wrist ganglion cyst result in loss of use of the left hand.  

While the VA outpatient treatment records and VA examination reports reflect limitation of motion and functional loss, such as loss of strength and lifting limitations, resulting from the left wrist disability, the objective findings do not reflect findings consistent with loss of use of the left hand.  

As detailed, the Veteran underwent a November 2011 VA examination.  The examiner stated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Likewise, the examination report reflects that the Veteran is able to perform range of motion testing, albeit with limitation.  Moreover, although there is favorable ankylosis in dorsiflexion, there are no objective findings of complete ankylosis.  

Thus, entitlement to SMC for loss of use of the left hand is not warranted.  







							(CONTINUED ON NEXT PAGE)
ORDER

New and material having been received, the claims of service connection for sinusitis, allergy disability, residuals of left toe disability, eye disability, and skin disability are reopened.  To this extent, the appeal is allowed.

New and material evidence having been received; the claim of service connection for hiatal hernia is reopened.  To this extent the appeal is allowed.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

For the period prior to November 14, 2011, entitlement to a disability rating in excess of 10 percent for residuals, excision of ganglion cyst, left wrist, is denied.

From November 14, 2011, entitlement to a disability rating in excess of 20 percent for residuals, excision of ganglion cyst, left wrist, is denied.

Entitlement to SMC for loss of use of left hand is denied. 


REMAND

Sinusitis/allergic rhinitis

A September 1967 service treatment record reflects that the Veteran was treated for an upper respiratory infection.  Moreover, as detailed the Veteran claimed entitlement to service connection for sinusitis symptoms in October 1969, thus less than 2 years after separation from service.  The Veteran asserts that he suffered from breathing problems during service.  Thus, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed sinusitis and allergic rhinitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hernia

The decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance.  Gardiner v. Shinseki, 22 Vet. App. 415, 418 (2009).  This issue must; therefore be adjudicated by the agency of original jurisdiction in the first instance.

Eye disability

For purposes of entitlement to compensation, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran asserts that he injured his left eye during service when it was hit by a light fixture.  As detailed, the Veteran also underwent in-service treatment for eye strain and conjunctivitis.  The Veteran has current diagnoses of pingueculas, dry eye syndrome, ocular hypertension, glaucoma, refractive error, and incipient cataracts.

The Veteran should be afforded a VA examination to assess whether he has an eye disability due to service, to include a superimposed disease or injury.  Id.  

Residuals of left toe

As detailed, the Veteran underwent in-service treatment for an ingrown left toenail.  Post-service the Veteran has complained of symptoms related to his left toe and there is a current diagnosis of onychomychosis.

The Veteran should be afforded a VA examination to assess whether he has a left toe disability due to service.  Id.  

Skin disability

As detailed, the Veteran underwent in-service treatment for acne.  Post-service treatment records reflect diagnoses of eczema, dermatitis, solar damage, seborrhea of the face and scalp, xerosis, and basal cell carcinoma of the right shoulder, removed.  

The Veteran should be afforded a VA examination to assess whether he has a skin disability due to service.  Id.  

Dental condition

In April 1969, the Veteran filed an application for VA outpatient dental treatment.  In a July 1969 'Dental Rating Sheet,' VA outpatient treatment was granted for teeth numbers 4-13.  The remarks indicate that there was no evidence of combat, prisoner of war (POW) status, or service trauma to the teeth.  

In April 1989, the Veteran filed a claim of entitlement to service connection for dental/gum condition.  In an October 1989 rating decision, other unrelated issues were adjudicated, and in the November 1989 notice letter accompanying the decision, the RO stated that he was "service connected for certain teeth" and that if he has dental problems he should contact the Wilkes Barre VA Medical Center (VAMC).  

In September 2002, the Veteran filed a claim of service connection for upper and lower teeth.  In a February 2003 statement from the Veteran, he asserted that he fell on his jaw during service in May 1967.  He claimed that he was "butchered" by in-service dentists who "were pulling teeth left and right."  He also asserts that he fell on his eye, teeth and nose in 1966.  He stated that he was requesting dental care as he cannot properly chew.  

As detailed, in February 2004, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for teeth condition.  

The Board notes, however, that there was not a prior decision which denied entitlement to service connection for a dental condition for compensation purposes.  

A claim for dental disability generally should be considered a claim for compensation unless the Veteran specifically claims dental treatment only.  M21-1MR, IX.ii.2.2.d.  

It appears that the Veteran is claiming entitlement to service connection for compensation purposes and treatment purposes; however, the RO has treated it as a claim to reopen.  This, despite the fact that VA outpatient treatment was granted in July 1969, and entitlement to service connection for compensation purposes has never been adjudicated on the merits.

The claim of entitlement to service connection for dental disability for compensation purposes must be adjudicated on the merits, and the claim of entitlement to service connection for a dental disability for treatment purposes must be addressed in light of the prior July 1969 grant of VA outpatient treatment.  

Specially adapted housing

The issue of entitlement to specially adapted housing is inextricably intertwined with the service connection claims still in appellate status.  As such, the Board finds that evaluation of the claim for specially adapted housing would be premature and, thus, must be remanded to the RO/AMC for consideration contemporaneous to the Veteran's pending service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of these matters being remanded, associate updated VA outpatient treatment records with the claims folder or Virtual VA folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA folder updated VA outpatient treatment records from the Wilkes-Barre VA Medical Center for the period from August 19, 2012.  

2.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has a sinus disability or an allergy disability, and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities, to include whether he has sinusitis, allergic rhinitis, or any other condition affecting the sinuses.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a sinus disability had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that an allergy disability had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to sinus and allergy symptomatology, and any post-service medical findings of sinus and allergy conditions.

3.  Schedule the Veteran for a VA eye examination with a physician to ascertain whether he has an eye disability, and whether any such disability is the result of a disease or injury in service, or was due to a superimposed disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities pertaining to the eyes.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a disability of the eye had its onset during his period of service or is otherwise related to the Veteran's period of service;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a refractive error of the eye was subjected to a superimposed disease or injury during service which created additional disability.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to eye symptomatology, and any post-service medical findings of eye conditions.

4.  Schedule the Veteran for a VA podiatry examination with a physician to ascertain whether he has a disability of the left toes or toenails, and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities, to include whether he has conditions affecting the left toe and toenails.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a disability of the left toes or toenails had their onset during his period of service or are otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to left toe symptomatology, and any post-service medical findings of left toe conditions.

5.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain whether he has a skin disability, and whether any such disabilities are the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all skin disabilities.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a skin disability had its onset during his period of service or is otherwise related to the Veteran's period of service;

The examiner must provide reasons for the opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to skin symptomatology, and any post-service medical findings of skin conditions.

6.  The RO/AMC should review any opinions or examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

7.  Ensure proper VCAA notice has been issued to the Veteran with regard to his claimed dental condition, and hernia claim and adjudicate entitlement to service connection for dental disability for compensation and hernia on the merits.

Take appropriate action on the claim of entitlement to service connection for a dental disability for treatment purposes, in light of the prior July 1969 grant of VA outpatient treatment.  

8.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


